      CaseCase
           4:19-mj-01496
               1:17-cr-00130-LY
                          Document
                                Document
                                   1 Filed5onFiled
                                              08/13/19
                                                   03/21/17
                                                       in TXSD
                                                            PagePage
                                                                 1 of 1 of 3



                           UNITED STATES DISTRICT COURT
                                                                        HLE:D
                            WESTERN DISTRICT OF TEXj11
                                  AUSTIN DIVISION       MAR                  21   PH   2:   2


 UNITED STATES OF AMERICA,                      §   CRIMALO:
         Plaintiff,                                 INDICTMENT          A17 cR 130 LY
 V.                                                 [Violation: 8 U.S.C. § 1326
                                                    Illegal Re-entry into the United States.I
                                                §
 JULIAN GERARDO SUAZO-LOPEZ,                    §
 A/KIA DAVID SUAZO-LOPEZ                        §      4:19mj1496
                                                §                               United States Courts
                                                                              Southern District of Texas
         Defendant.                                                                    FILED
                                                                                   August 13, 2019
THE GRAND JURY CHARGES:                                                                     
                                                                            David J. Bradley, Clerk of Court
                                         COUNT ONE
                                        [8 u.s.c. § 1326]

        On or about August 7, 2016, in the Western District of Texas, Defendant,

          JULIAN GERARDO SUAZO-LOPEZ, A/K/A DAVID SUAZO-LOPEZ,

an alien, was found in the United States, after having been denied admission, excluded, deported

and removed therefrom on or about August 22, 2012, and the Defendant had not obtained consent

to reapply for admission from the Attorney General     of the United States or his successor, the

Secretary of Homeland Security; all in violation of Title 8, United States Code, Section 1326.


                                                    ATRUEBILL:
                                                        ORIGINAL SIGNATURE
                                                      REDACTED PURSUANT TO
                                                     EGOVERNMENT ACT O 2002
RICHARD L. DURBIN, JR.
UNITED STATES ATTORNEY


BY
       MARK H
       Assistant U.S. Attorney
Case 4:19-mj-01496 Document 1 Filed on 08/13/19 in TXSD Page 2 of 3
Case 4:19-mj-01496 Document 1 Filed on 08/13/19 in TXSD Page 3 of 3
